
	

114 HR 2910 IH: Mexican Wolf Transparency and Accountability Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2910
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Gosar (for himself, Mr. Amodei, Mr. Franks of Arizona, Ms. McSally, Mr. Pearce, Mr. Peterson, Mr. Salmon, Mr. Schweikert, Mr. Zinke, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To ensure the United States Fish and Wildlife Service’s Mexican wolf nonessential experimental
			 population 10(j) rule has no force or effect, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mexican Wolf Transparency and Accountability Act. 2.No force or effect (a)FindingsThe Congress finds the following:
 (1)The Mexican wolf population has increased by 10 percent in recent years, including increases in population in each of the last 5 years.
 (2)At the end of 2014, the United States Fish and Wildlife Service documented a presence of a minimum of 109 Mexican wolves on the landscape. The Service further stated on a conference call on January 17, 2015 that there are an additional 250 Mexican wolves in captivity.
 (3)The Mexican wolf population not in captivity increased 31 percent in 2014. (4)Nearly 90 percent of the Mexican wolf’s original habitat was within the borders of Mexico.
 (5)The United States Fish and Wildlife Service, under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), has been using the same recovery plan for the Mexican wolf since the early 1980s.
 (6)That plan is not based on the best available science and is significantly out of date. (7)Officials have been calling for years for an updated recovery plan that includes metrics that, if met, will allow for delisting of the Mexican wolf.
 (8)The United States Fish and Wildlife Service has failed to issue and comply with an updated recovery plan despite acknowledging that the current plan is not in compliance with that Act.
 (9)New rules issued for the Mexican wolf dramatically expand to parts of New Mexico and Arizona, the border of Mexico, and the border of Texas the area for an experimental program.
 (10)The 10(j) nonessential experimental population program for the Mexican wolf failed to secure funding before being implemented.
 (11)Any future recovery plan for the Mexican wolf must incorporate the recovery work underway in Mexico.
 (b)No force or effectThe determination by the United States Fish and Wildlife Service of the endangered status for the Mexican wolf (Canis lupus baileyi) under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), published January 16, 2015 (80 Fed. Reg. 2488), and the listing of such species as an endangered species under that Act pursuant to such determination, shall have no force or effect.
 (c)Termination of ruleThe final rule entitled Endangered and Threatened Wildlife and Plants; Revision to the Regulations for the Nonessential Experimental Population of the Mexican Wolf, published January 16, 2015 (80 Fed. Reg. 2512) shall also have no force or effect.
			
